Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.	Applicant’s election with traverse of Group II, claims 4-7 and 10-11, in the reply filed on 22 September 2022 is acknowledged.  The traversal is on the ground(s) that the groups are not independent and distinct since they are inextricably intertwined.  This is not found persuasive for the following reasons.  The fact that the groups of inventions are connected to one another is not a sufficient basis for holding the restriction to be improper.  M.P.E.P. § 803 provides that a different field of search, or separate classification (i.e., class and subclass) of distinct inventions, is sufficient to establish a prima facie case that the search and examination of the plural inventions would impose a serious burden upon the Examiner. MPEP (808.02) indicates that a serious burden of search can be established by a different field of search, or by separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search. Such was set forth in the previous Office action and a prima facie case of serious burden of search has been established. Claims 1-3, 8-9 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 August 2021. It is noted that claims 10-11 are indicated as withdrawn. However, claims 10-11 are included in the Group II invention, and are being examined as part of the elected invention.
3.	The restriction requirement is still deemed proper and is therefore made FINAL.

Status of Application, Amendments, and/or Claims
4.	The Response filed on 22 September 2022 has been entered in full.  Claims 1-3, 8-9 and 12 have been withdrawn as discussed supra.  Therefore, claims 1-12 are pending, and claims 4-7 and 10-11 are the subject of this Office Action.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 25 January 2021 has been considered by the Examiner.

Specification
Nucleotide and/or Amino Acid Sequence Disclosures
6.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows: in the Specification, the size of the ASCII text file in bytes.

Sequence Rules
7.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, the application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Specifically, amino acid sequences are disclosed in the Specification See pg. 14, for example) without an accompanying sequence identifier (i.e., SEQ ID NO:#).  If the sequences are not present in the sequence listing, Applicant is required to provide (1) a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, (2) a substitute paper copy of that “Sequence Listing”, (3) an amendment directing the entry of that paper into the specification, and (4) a statement that the content of the paper and computer readable copies are the same, and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821 through 1.825.  The claims and/or instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (i.e., SEQ ID NO: #) be made in the specification and claims wherever a reference is made to that sequence (See M.P.E.P. 2422.04).

Biological Deposits
8.	The deposit of biological organisms is considered by the Examiner to be necessary for enablement of the current invention (see 37 C.F.R.§1.808(a)).  The Examiner acknowledges the deposit of organisms under deposit number NITE BP-02882.  However, in order to be fully compliant with the requirement, applicants must state that the following criteria have been met:
(a) during the pendency of the application, access to the deposit will be afforded to one determined by the Commissioner to be entitled thereto;
(b) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent;
(c) the deposit will be maintained for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing of a sample of the deposited material;
(d) a viability statement in accordance with the provisions of 37 C.F.R.§1.807; and
(e) the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.
9.	In addition, the identifying information set forth in 37 C.F.R.§1.809(d) should be added to the specification.  See 37 C.F.R.§ 1.803-1.809 for additional explanation of these requirements.

Claim Objections
10.	Claims 4-7 and 11 are objected to because of the following informalities:  Claims 4-7 and 11 depend, either directly or indirectly, from a withdrawn claim.  Appropriate correction is required.
11.	Claims 6 and 11 are objected to because of the following informalities: “Toxyo” should read “Tokyo”.  Appropriate correction is required.
12.	Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits. Amending the claim to recite, for example, “any one of claims 4 to 7” would be remedial.
13.	Claim 10 is objected to because of the following informalities:  While not indefinite, it is suggested that claim 10 be amended to recite, for example, “of the antibody or antigen-binding molecule”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 4-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
16.	Claim 4 is rejected as being indefinite because it isn’t clear what epitope the antibody or antigen-binding molecule binds to. Since claim 1 recites “a peptide epitope, comprising a peptide having an amino acid sequence SEQ ID NO:1 or SEQ ID NO:2”, it isn’t clear if the antibody or antigen-binding molecule binds to an epitope within SEQ ID NO:1 or SEQ ID NO:2, or binds to any region of a peptide comprising SEQ ID NO:1 or SEQ ID NO:2. Therefore, the metes and bounds of the claim cannot be determined.
17.	Claim 6 is rejected for reciting percent homology. Since homology refers to having a common evolutionary ancestor, sequences are with homologous or not. Homology is therefore a qualitative description of the relationship of the sequences and should not be expressed a % homology. Moreover, recitation of a percent identity without reference to a specific sequence is indefinite. Therefore, the metes and bounds of the claims cannot be determined.
18.	Claims 5, 7 and 11 are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 112, 1st Paragraph
19.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

20.	Claims 4-7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
221.	The claims are drawn quite broadly to an antibody or antigen-binding molecule binding to a peptide epitope comprising a peptide having an amino acid sequence TPPSVVGGLGVTTVHGNLTC (SEQ ID NO: 1) or CSMNPARSFGPAVIMGNWANH (SEQ ID NO:2) (See 112(b) rejection supra). The claims also recite wherein the antibody or antigen-binding molecule is a polyclonal antibody, monoclonal antibody or chimeric antibody or antigen-binding fragments thereof; wherein the antibody or antigen-binding molecule comprising heavy and light chains, each having a complementarity determining regions (CDRs) of the antibody produced by the hybridoma cell line AQP002 deposited at National Institute of Technology and Evaluation (NITE), Tokyo, Japan under the deposit number NITE BP-02882 or each having at least 95% amino acid sequence homology to the CDRs of the antibody produced by the hybridoma cell line AQP002 deposited at National Institute of Technology and Evaluation (NITE), Tokyo, Japan under the deposit number NITE BP-02882; or wherein the antibody or antigen-binding molecule is a scFv fragment, an Fv fragment, an Fd fragment, an Fab fragment or an F(ab')2 fragment. Thus, the claims are drawn to a large genus of antibodies and antigen-binding molecules that are either defined by a partial structure, or the antigen to which they bind.
22.	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, and any combination thereof.  In this case, the only factor present in the claims is a desired functional property in the form of the recitation of binding to a peptide epitope comprising a peptide having an amino acid sequence TPPSVVGGLGVTTVHGNLTC (SEQ ID NO: 1) or CSMNPARSFGPAVIMGNWANH (SEQ ID NO:2) (See 112(b) rejection supra).  However, the specification fails to provide any critical structural feature to adequately describe the broad genus of monoclonal antibodies that bind said epitope.  There is no defined relationship between the desired function of the antibodies and any particular structure of the antibodies in the specification.  While the specification provides adequate written description for an antibody produced by the hybridoma under the deposit number NITE BP-02882, designated as antibody A002, such does not provide adequate written description for the genus of antibodies which bind the peptide.  Moreover, without the amino acid sequences of the heavy and light chains of antibody A002, the Specification does not provide adequate written description for antibodies that have the same CDRs as antibody A002, antibodies having CDRs with 95% sequence identity to the CDRs of antibody A002, nor does it provide adequate written description for scFv fragment, an Fv fragment, an Fd fragment, a Fab fragment or an F(ab')2 fragment derived from antibody A002. In the instant case, there is insufficient guidance based on the reliance of disclosure of 2 antibodies to direct a person of skill in the art to select or to predict particular residues or CDRs as essential for binding a particular peptide epitope.
23.	It is well established in the art that the amino acid sequences and conformations of each of the CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff, et al. (PNAS, 1982. Vol. 79, page 1979).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
24.	Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, and the disclosure of 2 species of antibodies, the specification does not provide adequate written description of the genus of antibodies or antigen-binding molecules encompassed by the claims.  The distinguishing characteristics of the claimed genus are not described.  Accordingly, the specification does not provide adequate written description of the claimed genus.
25.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.  In the absence of sufficient direction and guidance, the disclosure of 8 species of monoclonal antibodies which bind IL-31 does not provide sufficient written description for the entire genus of antibodies encompassed by the claims.
26.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
27.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
28.	Therefore, only an antibody produced by the hybridoma under the deposit number NITE BP-02882, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Summary
29.	No claim is allowed.



Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        September 30, 2022